EXHIBIT 21.2 SUBSIDIARIES OF SOTHERLY HOTELS LP Name Jurisdiction of Organization/Incorporation MHI Hospitality TRS, LLC Delaware MHI Hospitality TRS Holding, Inc. Maryland MHI Louisville TRS, LLC Delaware MHI Raleigh TRS, LLC Delaware SOHO Atlanta TRS, LLC Delaware SOHO Jacksonville TRS LLC Delaware Hollywood Hotel TRS LLC Delaware SOHO Ocean Resort TRS LLC Delaware SOHO Ocean Resort Services TRS LLC Delaware MHI GP LLC Delaware Sotherly-Houston GP LLC Delaware Laurel Hotel Associates LLC Maryland MHI Laurel West LLC Maryland Philadelphia Hotel Associates LP Pennsylvania Brownestone Partners, LLC North Carolina Capitol Hotel Associates L.P., L.L.P. Virginia Savannah Hotel Associates LLC Virginia MHI Jacksonville LLC Delaware SOHO Atlanta LLC Delaware Louisville Hotel Associates, LLC Delaware MHI Hotel Investments Holdings, LLC Delaware MHI Hospitality TRS II, LLC Delaware Tampa Hotel Associates, LLC Delaware Hampton Hotel Associates, LLC Delaware Raleigh Hotel Associates, LLC Delaware Houston Hotel Associates L.P., L.L.P. Virginia Houston Hotel Manager, LLC Delaware Houston Hotel Owner, LLC Delaware Atlanta Hotel Associates, LLC Delaware SOHO Wilmington LLC Delaware SOHO Ocean Resort Owner LLC Delaware Hollywood Hotel Associates Lessee LLC Delaware Hollywood Hotel Associates LLC Delaware Hollywood Hotel Holdings LLC Delaware MHI Asset Recovery, LLC Delaware MHI Recovery Management Services, LLC Delaware
